KATY INDUSTRIES, INC., GLIT/GEMTEX, LTD., AND CEH LIMITED SECOND AMENDED AND RESTATED LOAN AGREEMENT Dated:November 30, 2007 $50,600,000 BANK OF AMERICA, N.A., Individually and as Agent for any Lender which is or becomes a Party hereto TABLE OF CONTENTS Page SECTION1.CREDIT FACILITY 1 1.1 Loans 2 1.2 Letters of Credit; LC Guaranties 6 1.3 Guarantees; Limitations on U.K. Borrower’s and Canadian Borrower’s Liability 8 1.4 Conversion to Dollars 11 1.5 Judgment Currency; Contractual Currency 11 1.6 Term Loan 12 SECTION2.INTEREST, FEES AND CHARGES13 2.1 Interest 13 2.2 Computation of Interest and Fees 15 2.3 Fee Letter 15 2.4 Letter of Credit and LC Guaranty Fees 15 2.5 Unused Line Fee 16 2.6 Fronting Fees and Participation Fees 16 2.7 Examination Fees 17 2.8 Reimbursement of Expenses 17 2.9 Bank Charges 18 2.10 Collateral Protection Expenses 18 2.11 Payment of Charges 18 2.12 No Deductions 18 2.13 Allocation of Fees and Expenses 23 SECTION3.LOAN ADMINISTRATION 23 3.1 Manner of Borrowing Revolving Credit Loans/LIBOR Option 23 3.2 Payments 28 3.3 Mandatory and Optional Prepayments 30 3.4 Application of Payments and Collections 33 3.5 All Loans to Constitute One Obligation 34 3.6 Loan Accounts; Registration 35 3.7 Statements of Account 35 3.8 Increased Costs 35 3.9 Basis for Determining Interest Rate Inadequate 37 3.10 Sharing of Payments, Etc 37 3.11 Location of Payments and Notices 38 3.12 Appointment of Borrower Representative 38 3.13 Canadian Revolving Credit Loans Refunding 38 3.14 U.K. Revolving Credit Loans Refunding 40 3.15 Mitigation Obligations 41 SECTION4.TERM AND TERMINATION 41 4.1 Term of Agreement 41 4.2 Termination 41 SECTION5.COLLATERAL ADMINISTRATION 42 5.1 General 42 5.2 Administration of Accounts 43 5.3 Administration of Inventory 45 5.4 Administration of Equipment 45 5.5 Payment of Charges 46 5.6 Lien on Realty 46 SECTION6.REPRESENTATIONS AND WARRANTIES47 6.1 General Representations and Warranties 47 6.2 Continuous Nature of Representations and Warranties 55 6.3 Survival of Representations and Warranties 55 SECTION7.COVENANTS AND CONTINUING AGREEMENTS55 7.1 Affirmative Covenants 55 7.2 Negative Covenants 58 SECTION8.CONDITIONS PRECEDENT 65 8.1 Documentation 65 8.2 No Default 65 8.3 Other Conditions 65 8.4 Aggregate Availability 65 8.5 No Litigation 65 8.6 Material Adverse Effect 66 SECTION9.EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT 66 9.1 Events of Default 66 9.2 Acceleration of the Obligations 69 9.3 Other Remedies 69 9.4 Set Off and Sharing of Payments 71 9.5 Remedies Cumulative; No Waiver 71 SECTION10.AGENT; ASSIGNMENTS; AMENDMENTS 72 10.1 Authorization and Action 72 10.2 Agent’s Reliance, Etc 73 10.3 Bank of America and Affiliates 73 10.4 Lender Credit Decision 74 10.5 Indemnification 74 10.6 Rights and Remedies to be Exercised by Agent Only 74 10.7 Agency Provisions Relating to Collateral 75 10.8 Agents’ Right to Purchase Commitments 75 10.9 Right of Sale, Assignment, Participations 75 10.10 Amendment 77 10.11 Resignation of Agent; Appointment of Successor78 10.12 Audit and Examination Reports; Disclaimer by Lenders79 SECTION11.MISCELLANEOUS 79 11.1 Power of Attorney 79 11.2 Indemnity 80 11.3 Sale of Interest 81 11.4 Severability 81 11.5 Successors and Assigns 81 11.6 Cumulative Effect; Conflict of Terms 81 11.7 Execution in Counterparts 81 11.8 Notice 81 11.9 Consent 82 11.10 Credit Inquiries83 11.11 Time of Essence 83 11.12 Entire Agreement 83 11.13Interpretation 83 11.14 Confidentiality 83 11.15 GOVERNING LAW; CONSENT TO FORUM 83 11.16WAIVERS BY BORROWER 84 11.17 No Novation 85 11.18 Advertisement 85 11.19 English Language 86 SECOND AMENDED AND RESTATED LOAN AGREEMENT THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (“Agreement”) is made as of this 30th day of November, 2007, by and among BANK OF AMERICA, N.A. with an office at 231 South LaSalle Street, 7th Floor, Chicago, Illinois 60604 (“Bank of America”) (“Agent”) for itself and any other financial institution which is or becomes a party hereto (each such financial institution, including Bank of America, is referred to hereinafter individually as a “Lender” and collectively as the “Lenders”), the CANADIAN PARTICIPANTS party hereto, the U.K. PARTICIPANTS party hereto, BANK OF AMERICA, N.A. (acting through its Canadian Branch) (“Canadian Agent”), BANK OF AMERICA, N.A., London branch, individually as a Lender and as a U.K. Agent (“U.K. Agent”), the
